Citation Nr: 0206664	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from May 1958 to December 
1964.  He appealed January 1999 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions denying 
the benefits currently sought.  He presented testimony during 
a hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) in January 2002.


FINDINGS OF FACT

1.  Tinnitus was not reported until August 1998 and is not 
related to any incident of service origin, including the 
veteran's duties with ordnance.

2.  The RO last denied service connection for hearing loss in 
October 1983, on the basis of a lack of new and material 
evidence, and notified the veteran of its decision and of his 
right to appeal it within one year thereof.  No timely appeal 
was filed.  

3.  Since that time, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been received.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  The RO's October 1983 rating decision which determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for hearing loss is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001).

3.  New and material evidence has not been submitted since 
the RO's October 1983 rating decision; thus, the claim is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of evidence and 
information needed to substantiate and complete his claims in 
the January 1999 rating decision, the May 1999 statement of 
the case, the January 2002 hearing, and other correspondence.  
The Board concludes that the discussions in the rating 
decision, statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical records were requested in January 1979 and forwarded 
to VA in February 1979 with a July 1966 reserve service 
reenlistment examination report.  The veteran submitted 
private medical evidence of current hearing loss disability 
in August 1983, and he was advised at his hearing before the 
undersigned that he could submit medical opinions concerning 
his disabilities.  Reasonable VA attempts to assist the 
veteran in obtaining necessary evidence have been made, and 
he has been advised as recently as his hearing that he has 
the right to submit additional evidence and he submitted some 
in February 2002.  There are of record service and private 
medical records relating to his claim.  Questions were asked 
of the veteran during the hearing in January 2002.  The 
undersigned suggested that the veteran submit a medical 
opinion and medical evidence showing hearing loss and 
tinnitus in proximity to service, and that he consider 
whether there might be old records showing the existence of 
hearing loss and tinnitus more proximate to service.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.  An 
examination is not necessary to make a decision on either 
claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and an examination is not necessary.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claims, 
as set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Factual background

The veteran originally claimed service connection for hearing 
loss disability in January 1979, indicating that it was due 
to his duties as a 5" gunmount captain.  At that time, there 
was no evidence of a hearing loss disability and his service 
medical records were silent for reference to hearing loss, 
including the December 1964 service discharge examination, 
which showed that his ears were normal and whispered and 
spoken voice acuity of 15/15 for each ear.  There was also a 
July 1966 reserve enlistment service examination showing that 
his ears were normal and whispered voice acuity of 15/15 for 
each ear.  There was also of record his DD Form 214 which 
indicated that the veteran's military specialty number was 
GM-0000, the civilian equivalent of which was ordnanceman.  
The veteran did not submit any evidence of current hearing 
loss disability.  The RO denied his claim and he did not 
appeal its decision.

The veteran applied to reopen a claim in August 1983.  With 
his application, he submitted an August 1983 private 
audiogram which showed that he met the definition of hearing 
loss disability as defined by 38 C.F.R. § 3.385.  A report 
from C.F. Boatright, M.D. states that he had been evaluated 
in August 1983 because of recently noted hearing difficulty.  
He had reported a history of six years in the navy with 
exposure to large guns.  The impression was high frequency 
sensorineural hearing loss compatible with past noise trauma.  

In October 1983, the RO denied the veteran's claim and 
advised him of his right to appeal its decision within one 
year thereof, but no timely appeal was filed.  At that time, 
the RO noted that there was an almost 20 year space between 
service and when a hearing loss was found.  

In July 1998, the veteran applied to reopen a claim.  

In August 1998, the veteran submitted letters from himself, 
relatives, a friend, and an employer.  The veteran stated 
that he had an extreme hearing loss that he suffered while 
serving in the military.  He opined that his hearing loss was 
due to his job as a gunner's mate.  He also stated that he 
had heard about tinnitus, and that it would be caused by 
constant exposure to loud noises over a period of time.  He 
stated that he felt that he had tinnitus.  (This was his 
first claim for service connection for tinnitus.)  His sister 
stated that she remembered conversations among her family 
members after he returned from service, to the effect that 
his hearing had become impaired because of the large guns 
that were fired aboard his ship.  His aunt stated that after 
the veteran returned from service, it became apparent that he 
was suffering from hearing impairment and still was to this 
day.  Another relative indicated that the veteran did not 
have any type of hearing loss until his return from service.  

During a hearing before the undersigned in January 2002, the 
veteran testified that he would have ringing in his ears 
after firing the 5" guns in service, and that he now had 
constant tinnitus.  He felt that it and his hearing loss were 
due to firing the 5" gun in service.  

A February 2002 private medical record notes a history of 
hearing loss since the service, with a hearing loss noted 
upon discharge in 1964.  Hearing loss as defined by 
38 C.F.R. § 3.385 is shown.

Service connection law

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

The service incurrence of sensorineural hearing loss (organic 
disease of the nervous system) may be presumed if it is 
manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 
1137 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Tinnitus

Tinnitus was first reported in August 1998.  It is not 
mentioned in any of the evidence before that time, including 
the hearing loss claims and the evidence on the hearing loss 
claims received in 1979 and 1983.  A review of the service 
medical records and the July 1966 reserve service enlistment 
examination report does not reveal that it was complained of, 
treated, noted, or diagnosed in service or within a year and 
a half after service.  

The veteran is competent to indicate that he had ringing in 
his ears in service, and that he has it now.  However, his 
statements, entered decades after service, must be weighed 
against the other evidence in the file.  Tinnitus was not 
shown in the service medical records and was first shown many 
years after service and there is no evidence of it until more 
than 33 years after service.  When the veteran filed a first 
claim for compensation, in 1979, he failed to report 
tinnitus.  His failure to claim, when otherwise affirmatively 
speaking constitutes negative evidence.  When examined in 
1983, he failed to report tinnitus, even though he was being 
evaluated for hearing loss.  Again, his failure to speak 
constitutes negative evidence and undermines any assertion of 
continuity since service.  In sum, the veteran's recent 
statements and testimony in support of a claim for monetary 
benefits are not supported and are not reliable.  As the 
preponderance of the evidence is against tinnitus being 
incurred or aggravated in service, the claim must be denied.  

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

Hearing loss

Since service connection for hearing loss was previously 
denied in October 1983 and the veteran did not appeal that 
decision, it became final, 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001), and new and material evidence must be received 
to reopen a claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Evidence is new when it is 
not cumulative of evidence previously considered.  It is 
material when it is relevant and probative, and is so 
significant that it must be considered in order to fairly 
evaluate the merits of a claim.  38 C.F.R. § 3.156.  

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.  In order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was lacking in the last 
final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  
The benefit of the doubt doctrine necessarily lowers the 
threshold of whether the new and material evidence is 
sufficient to change the outcome, but it is error to consider 
reasonable doubt in deciding whether to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  

In this case, it was previously known that the veteran's 
service discharge examination report and a reserve service 
enlistment examination report over a year and a half later 
showed normal ears and normal hearing; that the veteran had 
claimed as early as 1979 that hearing loss began in service 
due to his duties as a gunmount captain; and that hearing 
loss disability which was compatible with acoustic trauma was 
present in 1983.

The evidence which has been submitted since the RO's October 
1983 rating decision is cumulative of evidence previously 
considered.  Essentially, the veteran had previously stated 
that he had had hearing loss since and due to service, and so 
the lay statements from himself and others, to that effect, 
are cumulative of evidence previously considered.  The recent 
lay evidence from him about his in-service duties is 
cumulative of his previously considered DD Form 214 and his 
prior statements that he was a gunmount captain and thus is 
not new and material evidence.  38 C.F.R. § 3.156.

His testimony indicating that he believes his current hearing 
loss disability is due to firing guns in service is 
cumulative of evidence he previously submitted and thus is 
not new and material evidence.  38 C.F.R. § 3.156.  

In light of all of the above, the claim may not be reopened, 
as new and material evidence has not been received.  
38 U.S.C.A. § 5108.

The benefit of the doubt doctrine does not apply, as it is 
not employable in determining whether new and material 
evidence has been received.  Martinez v. Brown, 6 Vet. App. 
462 (1994).  



ORDER

Entitlement to service connection for tinnitus is denied.  

New and material evidence not having been received, the claim 
for service connection for hearing loss is not reopened and 
remains denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

